DETAILED ACTION
This Office Action is in response to the application filed on May 10, 2021. Claims 1, 3-21 and 23-24 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 7, 18, 20-21, and 23-24 and the cancellation of claim 2 have been fully considered. 
In light of these amendments, the previous rejections with respect to 35 U.S.C. 112(b) are withdrawn.
Response to Argument
Applicant's arguments and amendments received May 10, 2021 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose using the block structure of the encoder to form the extended portion and padding. This language corresponds to the newly amended language of claims 1, 20, and 23. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, 5-6, 9-10, 13-15, 17, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Y., et al., “AHG 8: EAP-based segmented sphere projection with padding”, Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 6th Meeting: Hobard, AU, 31 March – 7 April 2017, Doc. No. JVET-F0052, pp. 1-9, (March 23, 2017) (“Lee”) in view of U.S. Patent Publication No. 2017/0214937 (“Lin”).
With respect to claim 1, Lee discloses the invention substantially as claimed, including 
A method of encoding a spherical 360-degree video … (see Section 2, p. 3 and p. 4 and Section 3, describing that the described method is for encoding of 360° video), … and comprising:
projecting a spherical 360-degree image onto a 2D image including a plurality of projected parts, wherein the plurality of projected parts includes a circular projected part (see Abstract, Section 1, Fig. 1, Section 3, describing projecting spherical 360 degree video images onto a 2D  image including a plurality of projected parts (Fig. 1(b)), wherein the plurality of parts includes 2 circular projected parts),
extending, within the 2D image, a circular boundary portion of the circular projected part (see Section 2, Fig. 5, describing padding a boundary portion of the circular projected part, i.e., extending within the 2D image, into a non-active region, i.e., circular boundary portion),
encoding the 2D image in which the boundary portion is extended… (see Section 2, pp. 2-4, describing that the 2D image with boundary portions extended is encoded);
wherein the circular boundary portion of the circular projected part is extended into a … boundary portion (see citations above describing extending the boundary portion of the circular projected part into the padded boundary portion).
Lee does not explicitly disclose the use of a block structure for extending the boundary portion and padding, i.e.,  encoding the 2D image… by using a block-based encoder using a block structure and a block-based boundary portion aligned with the block structure used by the block-based encoder.
However, in the same field of endeavor, Lin discloses that it was known to use block based encoding using a block structure for encoding such a 360 degree image projected onto a 2D image and that the entire image, including the 2D image portions and the padding portions, may use the same block structure for encoding, i.e.,: encoding the 2D image… by using a block-based encoder using a block structure; and … a block-based boundary portion aligned with the block structure used by the block-based encoder (see Abstract, Figs. 11-13, and all active and inactive blocks therein, ¶¶28-30, 62-64, showing and describing an encoder that encodes a spherical image as a 2D image and that it was known, in such a system, for the encoder to encode this 2D image, including both its converted spherical image data and any added padding data/regions, using a block structure – the same block structure – for both, i.e., encoding the 2D image by using a block-based encoder using a block structure and a block based boundary portion aligned with the block structure used by the block based encoder).
Lee’s Fig. 5(a), describes a method of coding that involves the use of a padding (inactive) region around a 2D circle image that contains transformed data from a 360 degree captured image. However, Lee does not detail the structure by which its 2D image (including active and inactive (padding) areas) is encoded (e.g., pixel-by-pixel, block-by-block, etc.). At the time of filing, one of ordinary skill would have been familiar with the different options for encoding structure and have understood that, as evidenced by Lin, one well known option for encoding both active image areas and inactive image areas (padding) is to use a block structure, the same block structure for both active and inactive areas. Such a person would have understood block encoding to be well known in the art at the time and that the use of such a structure for both active and inactive areas would result in consistency and simplicity in the 2D 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the use of a block structure for encoding of the entire 2D image, including both active and inactive (padded) areas (and any extensions of one or the other between) in the padding/encoding of Lee as taught by Lin.
With respect to claim 3, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin discloses all the elements of independent claim 1. Lee/Lin additionally discloses: 
further comprising:
obtaining an outward strip along the boundary portion,
determining blocks of the block structure having pixels in the outward strip, and
defining the block-based boundary portion corresponding to the determined blocks (see Lee Figs. 5a-5b, Section 2, showing that the system delineates the boundary portion to define an extended radius n, i.e., obtains an outward strip along the boundary portion, and then blends the pixels along that outward strip boundary portion, i.e., determines those blocks with pixels in the outward strip and defines the block based boundary portion according to those having pixels in the outward strip; see also citations and arguments with respect to claim 1 above describing that in the combined system these pixels are part of a block structure and the boundary portion is block-based, i.e., by determining pixels as detailed above, blocks would necessarily be determined in the combined system).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 5, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin discloses all the elements of dependent claim 3. Lee/Lin additionally discloses: 
wherein the block-based boundary portion is defined by the outer, with respect to the circular projected part, edges of the determined blocks (see Lee Fig. 5, showing that the padded region, i.e., block based boundary portion, may be defined by the outer edges of the blocks of the face; see also citations and arguments with respect to claim 1 above describing that such faces may be circular). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
With respect to claim 6, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin discloses all the elements of dependent claim 3. Lee/Lin additionally discloses: 
wherein the boundary portion is a circular portion with radius R, and the outward strip is defined between the circular portion and an outer circular portion with radius Re higher than R  (see citations and arguments with respect to claim 1 above and Lee Figs 1a, 1b, and 5, circle radius r and extension n, showing that the boundary of padding to the face may be a circular portion whose edge forms a radius from the center of the circle that is larger (r + n) than the radius of the circle (r)).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 9, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin discloses all the elements of independent claim 1. Lee/Lin additionally discloses: 
wherein the 2D image includes two circular projected parts to receive projected faces of the spherical 360-degree image (see Lee Fig. 1b, showing that the 2D image includes 2 circular projected parts to receive faces of the 360 image), and
the boundary portions of the two circular projected parts are extended to the same block-based boundary portion (see Lee Figs. 1b and 5a and citations and arguments with respect to claim 1 above, showing and describing that the boundary portions of the faces (e.g., the two circular projected parts), may be extended to the same block-based boundary portion).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin discloses all the elements of independent claim 1. Lee/Lin additionally discloses: 
wherein an extending portion of the 2D image defined between the boundary portion and the block-based boundary portion is filled in with projected data continuing the projection of the spherical 360-degree image onto the circular projected part (see Lee Fig. 5a, showing and extending portion/padding within the padding region of the 2D image, i.e., between the boundary portion and the block-based boundary portion, is filled with data from the projected image within the circular projected image, and continues the projection of the spherical 360 degree image into the circular projected part (e.g., the black portion and white of the clouds are extended to fill the padding region and continue the projection of the spherical image onto the projected part)).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 13, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin discloses all the elements of independent claim 1. Lee/Lin additionally discloses: 
wherein an extending portion of the 2D image defined between the boundary portion and the block-based boundary portion is filled in using interpolation of adjacent pixels, for instance along horizontal or vertical or radial, if any, direction (see Lee Section 2, describing that the padding may be generated and blended with the surrounding pixels, i.e., interpolated along the radial direction).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 13.
With respect to claim 14, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin discloses all the elements of independent claim 1. Lee/Lin additionally discloses: 
wherein the boundary portion is a circular portion surrounding an at least partly circular projected part of the 2D image, for example a circular projected part (see Lee Figs. 1b and 5a, Section 2, showing and describing that the boundary portion may be circular and surround a circular projected part of the 2D image).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
With respect to claim 15, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin discloses all the elements of independent claim 1. Lee/Lin additionally discloses: 
wherein the boundary portion is made of one or more straight segments forming a boundary of the circular projected part (see citations and arguments of claim 1 above, describing a boundary portion made up of blocks, i.e., straight segments, to form a boundary of the padding part).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 15.
With respect to claim 17, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin discloses all the elements of independent claim 1. Lee/Lin additionally discloses: 
wherein blocks used to define the block-based boundary portion are square or rectangular blocks, the widths of which are selected from 8-pixel width, 16-pixel width, 32-pixel width and 64-pixel width (see citations and arguments with respect to claim 1 above describing generating padding the boundary portion using blocks and Lin ¶67, describing that the blocks shown in the Figs. may have any block size bw x bh, i.e., square or rectangular, including widths of 8, 16, 32, or 64).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 17.
With respect to claim 20, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin discloses all the elements of independent claim 1. Lee/Lin additionally discloses: 
A device for encoding a spherical 360-degree video, the device comprising one or more processors (see citations and arguments with respect to corresponding element of claim 1 above and Lin ¶¶76, 78, describing that it was known for such devices to comprise one or more processors) configured for:
projecting a spherical 360-degree image onto a circular projected part of a 2D image (see citations and arguments with respect to corresponding element of claim 1 above),
extending, within the 2D image, a circular boundary portion of the circular projected part (see citations and arguments with respect to corresponding element of claim 1 above),
encoding the 2D image in which the boundary portion is extended, by using a block-based encoder using a block structure (see citations and arguments with respect to corresponding element of claim 1 above);
wherein the circular boundary portion of the circular projected part is extended into a block based boundary portion aligned with the block structure used by the block-based encoder  (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 20. In addition, Lee’s Fig. 5(a), describes a method of coding that involves the use of a padding region around a 2D circle image that contains transformed data from a 360 degree captured image. However, the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include an encoder including processors for executing the encoding method of Lee as taught by Lin 
With respect to claim 23, claim 23 recites the elements of claim 20 in non-transitory computer-readable medium form rather than device form. Lin discloses that its device may be embodied by a processor executing software stored in a non-removable memory (see ¶¶76, 78). Accordingly, the disclosure recited with respect to claim 20 also applies to claim 23. The reasons for combining the cited prior art with respect to claim 20 also apply to claim 23.
Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lin and further in view of U.S. Patent Publication No. 2018/0376153 (“Gokhale”).
With respect to claim 8, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin discloses all the elements of dependent claim 3. Lee/Lin additionally discloses: 
wherein the outward strip is defined along the boundary portion… (see citations and arguments with respect to claims 1 and 3 above describing the outward strip and its definition from the boundary of the 2D image/circle).
Lee/Lin does not explicitly disclose wherein the outward strip is defined … to have a maximum width less or equal to the diagonal of the largest block in the block structure.
However, in the same field of endeavor, Gokhale discloses that it was known for padding to have a max width of one LCU, i.e., the diagonal of the largest block in the block structure: 
wherein the outward strip is defined … to have a maximum width less or equal to the diagonal of the largest block in the block structure (see ¶151, describing that it was known in HEVC for the padding dimension used in an image to be LCU size, i.e., to have a maximum width less or equal to the diagonal of the LCU/largest block in the structure).
Gokhale discloses that this padding dimension is typical for HEVC video coding (see citation above). At the time of filing, one of ordinary skill would have been familiar with HEVC coding systems like Lee, and have understood that using the typical padding dimension of LCU size, as described by Gokhale, in the HEVC system of Lee/Xiu would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for defining the padding size to have a maximum width of the LCU, i.e., less than or equal to the diagonal of the largest block in the block structure, in the coding method of Lee/Xiu as taught by Gokhale.
Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lin and further in view of U.S. Patent Publication No. 2019/0215532 (“He”) and U.S. Patent Publication No. 2016/0112713 (“Russell”).
With respect to claim 11, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin discloses all the elements of dependent claim 10.  
Lee/Lin does not explicitly disclose further comprising low-pass filtering the extending portion so filled in.
However, in the same field of endeavor, He discloses: 
further comprising [] filtering the extending portion so filled in (see ¶¶8, 159-160, describing that it was known to use a deblocking filter to deblock padding).
He discloses the benefits of using a deblocking filter on padded areas (see ¶160, describing that doing so may remove blocking artifacts introduced by the coding process on the boundaries between neighboring samples of the padded area). At the time of filing, one of ordinary skill would have been familiar with the negative impact of blocking artifacts on an image and have understood that, as evidenced by He, in order to avoid such artifacts, using a deblocking filter to deblock the padded portion would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such deblocking filtering on the padding of Lee/Lin, as taught by He, in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a deblocking filter to deblock the padded area in the coding system/method of Lee/Lin as taught by He.
Lee/Lin does not explicitly disclose that the type of deblocking filter is a low-pass filter.
However, in the same field of endeavor, Russell discloses that it was known to use a low-pass filter to deblock image data in spherical videos (see ¶¶114, 121, describing such a filter).
At the time of filing, one of ordinary skill would have been familiar with the different types of deblocking filters used in images and have understood that, as evidenced by Russell, one such type that includes the benefits of reducing brightness over the edges of blocks, would have been a low pass filter. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a low pass filter for accomplishing deblocking in the coding method/system of Lee/Lin/He as taught by Russell.
Claim Rejections - 35 USC § 103
Claims 12, 18-19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lin and further in view of He.
With respect to claim 12, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin discloses all the elements of independent claim 1. Lee/Lin additionally discloses: 
wherein pixels of a block in an extending portion of the 2D image defined between the boundary portion and the block-based boundary portion are set … (see citations and arguments with respect to claim 1 above, describing generating padding by setting pixels in the padding portion of the 2D image between the boundary of the 2D face and the boundary of the padding).
Lee/Lin does not explicitly disclose that such pixels are set to a constant pixel value equal to a pixel value of the circular projected part within the same block or within an adjacent block.
However, in the same field of endeavor, He discloses that it was known to set padding pixels to a constant pixel value equal to a pixel value of the circular projected part within the same block or within an adjacent block (see Figs. 13-14, 17b, ¶¶126, 133, describing that the padded samples may be generated by filling them with samples from neighboring faces (e.g., by repeating from the rightmost line within the picture boundary), i.e., setting them to a constant pixel value equal to a pixel value of the projected part within the same block or an adjacent block).
At the time of filing, one of ordinary skill would have been familiar with the methods for filling a padded area of an image and have understood that, as evidenced by He, one known method would be to fill the padded area by repeating samples from neighboring faces within the image, i.e., with constant pixel values equal to a pixel value of the circular projected part within the same block or within an adjacent block. Accordingly, to one of ordinary skill in the art at the time of filing, filling the padding of Lee/Lin by using such a method would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. Examiner notes that Lee’s Fig. 5 appears to use such a repeated method.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for filling the padded area by setting the padding values to be a constant pixel value equal to a pixel value of the circular projected part within the same block or within an adjacent block in the coding system of Lee/Lin as taught by He.
With respect to claim 18, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin discloses all the elements of independent claim 1. Lee/Lin additionally discloses: 
A method of decoding a bitstream into a spherical 360-degree video in a decoding device, steps the method being performed by one or more processors of the decoding device (see citations and arguments with respect to corresponding element of claim 1 above, describing a method of coding/encoding using an encoder which may include processors executing software and Lin Abstract, ¶¶76, 78, showing and describing that it was known to employ coding methods in a decoder also using processors executing software) and comprising:
…
projecting the two or more located circular projected parts onto a spherical 360-degree image (see citations and arguments with respect to corresponding element of claim 1 above, including Lee Section 2, Figs. 1, 6, which describe reconstructing/projecting the 360 spherical degree video from the circular projected parts).
Lee/Lin does not explicitly disclose the decoding/reconstruction steps, i.e., it does not disclose decoding, from the bitstream, a 2D image; obtaining, from the bitstream, an inactive area parameter; determining, within the decoded 2D image, locations of two or more circular projected parts using the obtained inactive area parameter.
However, in the same field of endeavor, He discloses: 
decoding, from the bitstream, a 2D image (see ¶¶84, 143, describing that the decoder may decode the blocks of the faces, i.e., a 2D image);
obtaining, from the bitstream, an inactive area parameter (see ¶¶144-145, 158-159, describing that it was known for the encoder to signal to the decoder a padded region size and/or a conformance window size, dH and dW, indicating the padded size, in the SPS, i.e., for the decoder to obtain an inactive area parameter);
determining, within the decoded 2D image, locations of two or more circular projected parts using the obtained inactive area parameter (see citations with respect to element above, describing that such information/parameters are used to make the padded picture size a multiple of the minimal CU size and to move outward from the face, ensuring the continuity of the padded face, i.e., is used to determine the continuity/locations of the faces/projected parts), and
Lee describes the padding process for spherical images and details that reconstruction of the spherical video takes place, but lacks detail with respect to the portions of the specific coding processes used for such reconstruction to occur. At the time of filing, however, one of ordinary skill would have 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a decoding process comprising decoding a 2D image and an inactive area parameter from the bitstream and using the 2D image and the inactive area parameter to determine the locations of the faces (e.g., Lee/Lin’s circular projected faces) in the coding method of Lee/Lin as taught by He.
With respect to claim 19, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin and He discloses all the elements of independent claim 18. Lee/Lin/He additionally discloses: 
wherein the inactive area parameter defines a width of a strip of pixels between two circular projected parts (see citations and arguments with respect to claim 18 above, describing sending a parameter that indicates the padding size/strip width surrounding a face and Lee Figs. 1b, 3a-b, and 5a-b, showing that in the combined system, such padding regions would include those between two circular projected parts). 
The reasons for combining the cited prior art with respect to claims 1 and 18 also apply to claim 19.
With respect to claim 21, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin and He discloses all the elements of independent claim 18. Lee/Lin/He additionally discloses: 
A device for decoding a bitstream, into a spherical 360-degree video in a decoding device, the device comprising one or more processors (see citations and arguments with respect to corresponding element of claim 18 above) configured for:
decoding, from the bitstream, a 2D image (see citations and arguments with respect to corresponding element of claim 18 above);
obtaining, from the bitstream, an inactive area parameter (see citations and arguments with respect to corresponding element of claim 18 above);
determining, within the decoded 2D image, locations of two or more circular projected parts using the obtained inactive area parameter (see citations and arguments with respect to corresponding element of claim 18 above), and
projecting the two or more located circular projected parts onto a spherical 360-degree image (see citations and arguments with respect to corresponding element of claim 18 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 21.
With respect to claim 24, claim 24 recites the elements of claim 21 in non-transitory computer-readable medium form rather than device form. Lin discloses that its device may be embodied by a processor executing software stored in a non-removable memory (see ¶¶76, 78). Accordingly, the disclosure recited with respect to claim 21 also applies to claim 24. The reasons for combining the cited prior art with respect to claim 20 also apply to claim 24.
Claim Rejections - 35 USC § 103
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lin and further in view of U.S. Patent Publication No. 2015/0163509 (“Hsu”).
With respect to claim 16, Lee discloses the invention substantially as claimed. As described above Lee in view of Lin discloses all the elements of independent claim 1. Lee/Lin additionally discloses: 
wherein pixels of the spherical 360-degree image are made of at least two colour components, and … block-based boundary portions are generated for the two colour components from the same boundary portion of the circular projected part (see Lee Figs. 4-7, showing pixels of the 360 degree image and padding/block based boundary portions have at least two color components and are generated from the boundary portion of the circular projected part and citations and arguments with respect to claim 1 above describing the padding generation from the boundary of the circular projected part).
Lee/Lin does not explicitly disclose that the padding areas may be different for each color, i.e., different block-based boundary portions are generated for the two colour components.
However, in the same field of endeavor, Hsu discloses that it was known to use different padding for each color component: 
different block-based boundary portions are generated for the two colour components (see ¶28, describing that it was known for different color components to have different boundary regions).
At the time of filing, one of ordinary skill would have been familiar with image boundaries, e.g., for padding, and have understood that, as evidenced by Hsu, such boundaries may be different for different color components. Accordingly, to such a person, allowing for different block-based boundary portions for different color components in the coding system of Lee/Lin would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism allowing for different block-based boundary portions for different color components in the coding method/system of Lee/Lin as taught by Hsu.
Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to disclose determining blocks that overlap the outward strip while not extending beyond the outer edge of the outward strip. The prior art also fails to disclose that the RE (radius of the outward strip between the circular portion and an outer circular portion) is greater than R (radius of circular the boundary portion) and less than A times R, where A is at most 1.1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481